DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexeev et al., US 2015/025843, in view of by evidence of computer program “Legend of Grimrock” (Almost Human Games) hereinafter “Grimrock”. The evidence constituting Grimrock consists of 1) YouTube video dated July 30, 2015 showing functionality of the iOS version of the game.
	
In Reference to Claims 1, 11, and 12
	Alexeev et al. teaches a mobile terminal with a processor and memory, a non-transitory computer readable medium storing instructions for a processor, and a method for controlling a virtual object (Fig. 1 and par. 31 which teaches a mobile client device such as a mobile phone. Fig. 2 and Par. 35-37 which teach a processor and memory storing software for the client device), in which a graphical user interface comprising a game scenario and at least one virtual object is rendered by performing a game application (Fig. 6A and Par. 36 and 56 which teach a graphical interface of a game scenario with a virtual object in the form of a tank vehicle), which includes providing a forward control area and a backward control area on the graphical user interface (Fig. 7 and Par. 61 which teach a touch interface for controlling the vehicle. Fig. 7 and Par. 61-62, and 82 which teach a control area “712A” for moving the vehicle forward, and Fig. 7, and Par. 61, 67, 80, and 87 which teaches a control area “712E” for moving the vehicle backwards, or “in reverse.”), controlling the virtual object to move forward when a first preset touch control operation is detected on the forward control area (Fig. 7, 11B, and Par. 61-62, 82), and controlling the virtual object to move backward when the first preset touch control operation is detected on the backward control area (Fig. 7, 11E, and Par. 61, 67, 80, and 87), and controlling the virtual object to turn left forward when a second preset touch control operation which slides from the forward control area to the left is detected (Fig. 11C and Par. 84 “e.g., the user presses and moves touch pad 702 of FIG. 7 to and/or within touch zone 712H from touch zone 712A” see also Par. 54 which teaches swiping or dragging to provide inputs), controlling the virtual object to tum right forward when the second preset touch control operation which slides from the forward control area to the right is detected (Fig. 11H and Par. 90) , controlling the virtual object to tum left backward when the second preset touch control operation which slides from the backward control area to the left is detected (Fig. 11I and Par. 91), and controlling the virtual object to turn right backward when the second preset touch control operation which slides from the backward control area to the right is detected (Fig. 11F and Par. 88); wherein the first preset touch control operation is different from the second preset control operation, and the first preset touch control operation in not a lateral sliding touch control operation(See for example Par. 82 “e.g., the user presses and moves touch pad 702 to and/or within touch zone 712A of FIG. 7, or touches within touch zone 712A of FIG. 7” which teaches two possible inputs for an initial forward input. The user could drag their finger to that input or simply press the control zone location for the forward input. Thus, the user could for the first preset control operation the user could simply touch directly in zone 712A. Further, Par. 84 then teaches  “e.g., the user presses and moves touch pad 702 of FIG. 7 to and/or within touch zone 712H from touch zone 712A” which teaches a sliding operation from zone 712A to zone 712H of Fig. 7. Thus, the user can provide a first non-sliding first touch input, and then a different second sliding input to a turning zone to initiate a turning movement);
providing a forward visual prompt control in the forward control area; and displaying a first turning visual prompt control on left side of the forward control area and displaying a second turning visual prompt control on right side of the forward control area, when a touch control operation in which at least part of touch points are located in the forward control area is detected (Fig. 12 and Par. 119-111 which teaches visual “dissected touch control elements”, e.g. Fig. 12 ref. 1210 and 1230, which appear when the player makes a touch in the forward or backward control zones. And where the visual elements include three pronged elements where each element is associated with a particular control zone including the “forward left” and “forward right” control zones of 712H and 712B respectively. See the arrows on Fig. 12 going from the control areas to the visual pronged elements in ref. 1210. Further see Par. 107 which explicitly teaches that visual appearance aspects of the “dissected touch control” interface elements depicted in Fig. 12 may utilize the “fixed position” controls described in relation to control 630 in, for example, Fig. 7 and Fig. 11B-C, 11E-F, and 11H-I. Thus the visual functionality of the dissected touch controls could be combined with the “touch and then drag” control functionality described above) and/or providing a backward visual prompt control in the backward control area; and displaying a third turning visual prompt control on left side of the backward control area and displaying a fourth turning visual prompt on right side of the backward control area, when a touch control operation in which at least part of touch points are located in the backward control area is detected (Fig. 12 and Par. 119-110 and 114 which teaches visual “dissected touch control elements”, e.g. Fig. 12 ref. 1210 and 1230, which appear when the player makes a touch in the forward or backward control zones. And where the visual elements include three pronged elements where each element is associated with a particular control zone including the “backward left” and “backward right” control zones of 712F and 712D respectively. See the arrows on Fig. 12 going from the control areas to the visual pronged elements in ref. 1230. Further see Par. 107 which explicitly teaches combining the fixed control functionality of control 630 with the visuals the dissected touch controls).
However, although Alexev et al. teaches the forward and backward control visual prompts and associated first second third and fourth turning visual prompts respectively, they do not teach where the control areas and their respective left and right tuning prompt controls are on the same horizontal line, and a distance between the respective left and right turning prompt controls is at least greater than a width of the control area.
Grimrock teaches a touch based game interface (“now available on iOS”) where a control area its respective tuning prompt controls are on the same horizontal line, and a distance between the respective left and right turning prompt controls is at least greater than a width of the control area (See for example at time 0:03 which depicts a game interface which includes a forward control area and left and right turning prompt controls where the turning prompt controls are aligned on a same horizonal row as the central control area and distance between the respective left and right turning prompt controls is at least greater than a width of the control area since the turning controls are located as visual blocks to the left and right of the central control area ).
It would be desirable to modify each of the forward and backward “arc” style control prompts of Alexeev et al. to include rows of three square button prompts as taught by Grimrock in order to increase the enjoyment of the user by providing visual prompts that provide more direct and obvious indication of the movement functionality of the respective control zones will large illustrative arrows than is provided by the more abstract depiction of the dissected touch controls of Alexeev et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify each of the forward and backward “arc” style control prompts of Alexeev et al. to include rows of three square button prompts as taught by Grimrock.

	In Reference to Claims 2 and 13
	Alexeev et al. teach where the forward control area is positioned over the backward control area on the graphical user interface (Fig. 7 and 12 where the forward control area “712A, 712B, and 712H” is above the backward control area “712D-F”).

	In Reference to Claims 3 and 14
	Alexeev et al. teach where a distance between the forward control area and the backward control area is within a preset distance range, and the preset distance range is configured to ensure that a user can touch and control with one hand(Par. 68-69 which teaches were the movement control areas are present in distance ranges to be controlled with a user’s left thumb).

	In Reference to Claims 4 and 15
	Alexeev et al. teach providing a visual prompt control on at least one of the forward control area, the backward control area, a left side of the forward control area, a right side of the forward control area, a left side of the backward control area, and a right side of the backward control area (Fig. 12 and Par. 109-111 which teaches “dissected touch control elements” which teach visual prompts associated with the particular activated control areas touched by a user as shown in the UI graphics displayed in Fig. 12. See also Fig. 7 which shows an alternative embodiment with a single visual prompt for the entire touch control area. See also Grimrock which teaches touch buttons for directions of movement as described above).

	In Reference to Claim 6 and 17
Alexeev et al. teach stopping the displaying of the turning visual prompt control when it is detected that the touch control operation in which at least part of the touch points are located in the forward control area ends (Par. 111-112 which teaches that only one of “dissected control elements” is displayed at any given time and only in response to a detected touch input. That is visual element 1210 is display in response to a touch in 712A, 712B, or 712H and is no longer displayed when the user touches a different area, and thus displays that respective “dissected control element” or stops touching the area. See Par. 107 which teaches using the dissected touch controls with the fixed control locations).
However, Alexeev et al. does not explicitly teach where display of only one dissected control element at a time is also used with the fixed control zones of Fig. 7 and control 630. It would be desirable to modify the embodiment of Alexeev et al. with fixed location controls using dissected visuals (see Par. 107) to also include hiding of non-active controls as taught by Alexeev et al. in order reduce the clutter of control UI on the screen until the user touches the screen location associated with a particular control zone and causes the corresponding dissected control element to appear.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Alexeev et al. and Grimrock with fixed location controls using dissected visuals to also include hiding of non-active controls as taught by Alexeev et al.

In Reference to Claim 8 and 19
Alexeev et al. teach stopping the displaying of the turning visual prompt control when it is detected that the touch control operation in which at least part of the touch points are located in the backward control area ends (Par. 111-112 which teaches that only one of “dissected control elements” is displayed at any given time and only in response to a detected touch input. That is visual element 1210 is display in response to a touch in 712A, 712B, or 712H and is no longer displayed when the user touches a different area, and thus displays that respective “dissected control element” or stops touching the area. See Par. 107 which teaches using the dissected touch controls with the fixed control locations).
However, Alexeev et al. does not explicitly teach where display of only one dissected control element at a time is also used with the fixed control zones of Fig. 7 and control 630. It would be desirable to modify the embodiment of Alexeev et al. with fixed location controls using dissected visuals (see Par. 107) to also include hiding of non-active controls as taught by Alexeev et al. in order reduce the clutter of control UI on the screen until the user touches the screen location associated with a particular control zone and causes the corresponding dissected control element to appear.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Alexeev et al. and Grimrock with fixed location controls using dissected visuals to also include hiding of non-active controls as taught by Alexeev et al.

In Reference to Claim 9 and 20
Alexeev et al. teaches adjusting a forward turning angle of the virtual object according to a first lateral distance between a real-time position of a touch point and the forward control area when the second preset touch control operation which slides from the forward control area to the left or ta the right is detected; and adjusting a backward turning angle of the virtual object according to a second lateral distance between the real-time position of the touch point and the backward control area when the second preset touch control operation which slides from the backward control area to the left is detected or to the right (Par. 117 which teaches that during the dragging motion on the dissected control elements the turning rate is adjusted based on the lateral distance from the respective forward and backward control areas when in one of the turning area. For example, Par. 117 explicitly discloses a high turning rate when the user is touching a point in 712H far from 712A and that the turning rate slows as the touch area moves with area 712H closer towards 712A).
However, Alexeev et al. does not explicitly teach that the adjustable turning rate described in Par. 117 is also used with the fixed control zones of Fig. 7 and control 630. It would be desirable to modify the embodiment of Alexeev et al. with fixed location controls to also include adjustable turning as taught by Alexeev et al. in order to allow the user to have finer control of the manner in which the game vehicle turns once they enter the turning visual prompt zones.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Alexev et al. and Grimrock with fixed location controls to also include adjustable turning as taught by Alexev et al.

Response to Arguments
Applicant’s arguments filed 06/20/2022 have been fully considered. New grounds of rejection have been provided to better address the new scope of the amended claims.

Conclusion

                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715